Citation Nr: 0305024	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  97-20 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for a skin disorder, to 
include as a result of herbicide exposure during active 
service.

2.	Entitlement to an initial rating evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).  

(The issue of entitlement to service connection for a skin 
disorder, to include as a result of herbicide exposure during 
active service, will the subject of a later decision of the 
Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had honorable active service from February 1966 
to February 1969, with a period of other than honorable 
service from February 1969 to February 1974.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

The veteran's claim of entitlement to service connection for 
PTSD was previously before the Board, and in a July 1998 
remand it was returned to the RO for additional development.  
That development has been completed, and the claim is once 
again before the Board for appellate review.

The issue of entitlement to service connection for a skin 
disorder, to include as a result of herbicide exposure, has 
also been certified for appeal.  The Board is undertaking 
additional development on that issue and it will be the 
subject of a later decision.

It is unclear from certain statements in the record as to 
whether the veteran is claiming entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  This matter is referred to the 
RO for clarification and appropriate action.




FINDINGS OF FACT

1.	The evidence does not show reliability, flexibility, and 
efficiency levels that are so reduced as to result in 
considerable industrial impairment. 

2.	The evidence does not demonstrate impairment of social and 
occupational function with reduced reliability and 
productivity.

3.	The evidence does not show a marked interference with 
employment or frequent periods of hospitalization due to the 
veteran's service-connected PTSD, so as to render impractical 
the application of the regular schedular standards. 


CONCLUSIONS OF LAW

1.	The schedular criteria for a rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

2.	An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was in April 1996 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in a May 1999 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a May 2000 statement of the case and 
supplemental statements of the case issued in October 2000 
and April 2002, the RO notified the veteran of regulations 
pertinent to increased rating claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In a March 2001 letter and the April 2002 supplemental 
statement of the case, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  Specific regulations were 
provided to the veteran in the April 2002 supplemental 
statement of the case.  He was notified that VA would obtain 
all relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied. 

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have private medical records 
and VA outpatient treatment reports.  In addition, the 
veteran was provided with VA examinations in June 1996 and 
May 1999 which will be addressed below.  The Board finds that 
all known and ascertainable medical records have been 
obtained and are associated with the claims file.  The 
veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.	Legal analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions; service medical 
records; lay statements; private medical records; VA 
outpatient treatment reports dated May 1996 to March 2002; 
and VA examination reports dated in June 1996 and May 1999.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and although carefully reviewed, will not be 
discussed in detail.  The Board will summarize the relevant 
evidence where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Under this formula, a 30 percent 
evaluation required definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation was appropriate where 
the ability to establish and maintain effective or favorable 
relationships with people was considerably impaired and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency were so reduced as to result in 
considerable industrial impairment.  A 70 percent disability 
rating was warranted when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms had to be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

Finally, a 100 percent (total) disability rating was assigned 
under the former criteria: (1) where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, (2) where 
there existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  See 38 
C.F.R. § 3.142, Diagnostic Code 9411 (1996).  Each of the 
above three criteria provided an independent basis for 
granting a 100 percent schedular evaluation for dysthymic 
disorder.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 
(1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (1996).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board is generally required to 
review both the pre- and post-November 7, 1996 rating 
criteria to determine the proper evaluation for the veteran's 
disability due to PTSD.  See also Rhodan v. West, 12 Vet. 
App. 55, 57 (1998) (effective date rule prevents the 
application of a later, liberalizing law to a veteran's claim 
prior to the effective date of the liberalizing law).

Under the new criteria, A 30 percent disability rating 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Within the DSM-IV, Global 
Assessment Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores 
ranging between 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household,) but generally functioning pretty well, has some 
meaningful personal relationships.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

At his June 1996 VA examination, the veteran reported that he 
had gone AWOL during service on several occasions so that he 
could go home and be with his brother who had been severely 
wounded in Vietnam.  Following service, he asserted that he 
moved from one job to another because he was unable to get 
along with others.  It was noted that the veteran became 
disabled in 1990 due to a back injury while working 
construction.  During the examination, the veteran reported 
that he had been married three times and that his current 
marriage had lasted 25 years.  He had 2 daughters with whom 
he had an "okay" relationship.  His subjective complaints 
included intolerance of large crowds, sleep disturbances, 
avoidance of war movies, smells, and sights that reminded him 
of Vietnam.  He also complained of irritability and 
difficulty controlling his anger.  During the examination, 
the veteran appeared slightly depressed and mildly to 
moderately anxious.  He was diagnosed with PTSD and recurrent 
and moderate major depression.

VA outpatient treatment records dated June 1996 to March 2002 
reflect that the veteran was treated on several occasions for 
PTSD.  Throughout his treatment, he was diagnosed with PTSD, 
depression, alcohol dependence, and a personality disorder.  
His subjective complaints included trouble sleeping, 
flashbacks, nightmares, agitation, sleep disturbances, 
chronic depression, survivor guilt.  Specifically, he 
repeatedly stated that he felt guilt because his brother lost 
both of his legs in Vietnam.  The veteran asserted that if 
the military would have properly processed his papers at the 
time, he would have returned to Vietnam and his brother would 
not have had to go.  During treatment, the veteran was 
prescribed Prozac for depression, Xanax for anxiety, and 
Trazodone for sleep.  He denied using alcohol or illicit 
drugs, but stated that he smoked marijuana occasionally.  He 
continually denied suicidal or homicidal ideations and there 
was no evidence of psychotic features.  The veteran's memory 
was intact and cognitive abilities were adequate.  In 
addition, his thought processes were goal-directed and his 
insight and judgment were repeatedly described as fair.  In 
May 2001, the examiner stated that the veteran was unable to 
pursue or hold gainful employment and that given the 
chronicity of his PTSD, that situation would not change.  

During outpatient treatment in January 1999, the veteran's 
GAF score was 57.  His GAF score rose consistently and was 58 
in July 1999 and 60 in December 1999.  In May 2000, the 
veteran had a GAF score of 61.  

The veteran's May 1999 VA examination report indicated that 
the veteran did not have any in-patient psychiatric 
hospitalizations or treatment in a VA-based inpatient PTSD 
program.  It was additionally noted that the veteran had not 
sought treatment for his PTSD until 1996.  Subjectively, the 
veteran complained of a strained marriage due to his 
inability to socialize, avoidance of closeness, and 
difficulty with trust.  He stated that he slept with a gun 
underneath his pillow.  He also complained of intrusive 
thoughts, nightmares, emotional numbing, avoidance of cues 
reminding him of Vietnam, survivors guilt, hypervigilance, 
feelings of detachment, social withdrawal, irritability, and 
enhanced startle response.  The examiner commented that he 
exhibited mild impairment in social functioning secondary to 
emotional and psychiatric factors.  Following an examination, 
the examiner asserted that the veteran's mental status did 
not appear significantly different than that noted on his 
June 1996 VA examination report as no significant impairment 
in cognitive functioning was noted.  The veteran continued to 
exhibit symptoms of increased arousal, avoidance, and 
reenactment characteristic of PTSD.  However, the examiner 
stated that although some level of psychopathology was 
clearly apparent, it was also evidence that secondary gain 
issues contributed to a distortion and exaggeration of the 
veteran's clinical symptomatology.  Ultimately, the veteran 
was diagnosed with mild, chronic PTSD.  The examiner opined 
that his depressive symptoms also appeared due in large part 
to his PTSD.  He was given a GAF score of 60.

The Board has reviewed the evidence of record and finds that 
the veteran's overall level of symptomatology has been 
appropriately rated as 30 percent disabling. 

The Board notes that the record indicates that in the past, 
the veteran has been diagnosed with alcohol dependence during 
VA outpatient treatment.  In this regard, the Board notes 
that in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
reh'g en banc denied, 268 F.3d 1340 (2001), the U. S. Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that 38 U.S.C.A. § 1110 (West 2002) does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability, such as PTSD.  In 
case, it is not clear that the veteran is claiming alcohol 
abuse secondary to PTSD.  The Board notes that the veteran 
has not asserted that he is claiming such a secondary 
relationship.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  In this case, there is no clear delineation between 
symptomatology attributable to alcohol dependence and that 
attributable to PTSD.  That being the case, the Board will 
not attempt to so differentiate and will ascribe all of the 
veteran's psychiatric pathology to PTSD.

The veteran's PTSD symptoms, as reflected in the medical 
findings of record, show mild difficulty in social and 
occupational functioning with occasional decrease in work 
efficiency with intermittent periods of inability to perform 
occupational tasks.  The veteran's subjective complaints 
include nightmares, emotional numbing, survivors guilt, 
hypervigilance, feelings of detachment, social withdrawal, 
sleep disturbance, and irritability.  However, the objective 
medical evidence of record reported in the VA outpatient 
treatment records and the VA examination reports dated in 
June 1996 and May 1999 reflect that the veteran suffers from 
"mild, chronic PTSD," "PTSD with recurrent and moderate 
major depression," and "mild impairment in social 
functioning secondary to emotional and psychiatric factors."  
In addition to the veteran's diagnoses, he was given GAF 
scores ranging from 57 to 61, reflecting mild to moderate 
symptomatology.  Such findings are consistent with a 30 
percent rating evaluation.  

Although the veteran has been found to experience some of the 
criteria contemplated for the next higher disability rating 
of 50 percent, such as disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships, examination reports have not shown 
the presence of most of the other symptoms, such as flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once per week, difficulty in 
understanding complex commands, impaired judgment, and 
impaired abstract thinking.  On the contrary, several of the 
VA outpatient treatment reports specifically indicated that 
the veteran's judgment, insight, and abstract thinking were 
within normal limits.  The veteran has been diagnosed with 
depression and demonstrated anxiety upon examination. A 
flattened affect has not been shown.  The Board thus finds 
that the veteran's PTSD is not of such severity as to warrant 
a 50 percent disability rating under the provisions of 
Diagnostic Code 9411 (2002).  

The Board also finds that an increased disability rating for 
the veteran's PTSD is not warranted under Diagnostic Code 
9411 (1996).  The evidence has not shown that the veteran's 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
The May 2001 VA outpatient treatment report included a 
notation indicating that the veteran was unable to pursue or 
hold gainful employment, and that due his PTSD, that 
situation would not change.  However, Social Security 
Administration (SSA) records indicate that the veteran is 
unemployable due to non service-connected disabilities, such 
as degenerative joint disease and a right foot disability, 
not his PTSD.  Further, the findings shown on repeat VA 
examination and well as in the outpatient treatment records 
overall do not indicate a degree of severity of 
symptomatology due to PTSD alone that would result in the 
veteran's inability to retain and maintain employment.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased initial disability rating for the veteran's PTSD.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2002).

C.  Extraschedular rating consideration

In the October 2000 supplemental statement of the case, the 
RO concluded that an extraschedular evaluation was not 
warranted for the veteran's service-connected PTSD.  Since 
this matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  The veteran has not identified any factors which may 
be considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  Of note, the May 1999 VA 
examiner noted that the veteran has not had any in-patient 
psychiatric hospitalizations or treatment in a VA in-patient 
PTSD program.

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service-connected PTSD 
results in marked interference with employment as to render 
impracticable the application of the regular schedular 
standards.  As discussed above, medical records from the SSA 
reflect that the veteran is unemployable due to non service-
connected disabilities.  In addition, the record reflects 
occupational and social impairment with occasional decrease 
in work efficiency, but does not reflect such marked 
interference as to render impracticable the application of 
the regular schedular standards.  

There is no question that the veteran's PTSD causes 
impairment.  However, such impairment is contemplated in the 
30 percent disability rating which has been assigned.  Loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, the veteran's service-connected PTSD does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.

D.  Conclusion

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against an initial 
increased disability rating for the veteran's PTSD, currently 
evaluated as 30 percent disabling.   The veteran's appeal is 
accordingly denied. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

